Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 05/27/20. Claims 1-1-17 are pending in this application.
Information Disclosure Statements
The Information Disclosure Statement filed on 12/22/21 and 05/27/20 have  been received and are being considered.
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10-17 are rejected under 35 U.S.C. §102 as being unpatentable over Mehrasa (US 20200160176 A1)
Regarding claim 1, Mehrasa discloses a computer implemented method comprising:
obtaining a set of observations and a set of corresponding position values for the
observations (see 510);
embedding the set of position values to form a set of embedded position values using a first continuous position embedding (520);
encoding each observation using its corresponding embedded position value to form a set of encoded observations (see 530 disclosing position values of times);
encoding the set of encoded observations using an encoder neural network to produce a set of encoded representations (see 550) and para [0140] disclosing vector representation and autoencoder VAE);
obtaining a query indicating a position for a prediction (this office action notes that the latent variable represents the query); 
embedding the query to form an embedded query using a second continuous position embedding (vector  of latent variable has a time and position vector (see para [0056] disclosing x and y)); and
decoding the encoded representations using a decoder neural network conditioned on the embedded query to determine an expected number of instances of the predicted observation occurring at a position indicated by the query given the set of observations (see fig 2 disclosing decoding probabilities of latent variables).
Regarding claim 2, Mehrasa discloses the method of claim 1 wherein each observation is an observed event and each position is a time value for the corresponding observed event, encoding each observation using its corresponding embedded position value forms a set of temporal encoded observations, the predicted observation is a predicted event and the position indicated by the query is a time for the predicted event(see para [0065] and [0066] disclosing Hawkes process and self correcting process, with[0055] and [0066] disclosing latent variables and para [0044] disclosing time and space)..
Regarding claim 3, Mehrasa discloses the method of claim 1 wherein the encoder neural network and decoder neural network model the expected number of instances of the predicted observation occurring at the position indicated (see paras [0015]-[0017] and para [0056] disclosing gaussian distribution) by the query as a temporal paint process such that the decoder (see fig 2)neural network determines a conditional intensity indicative of the expected number of instances of the predicted observation (see paras [0015]-[0017] and para [0056] disclosing gaussian distribution) occurring at the position indicated by the query. 
Regarding claim 4, Mehrasa discloses the method of claim 3 wherein the conditional intensity comprises one of an instantaneous conditional intensity representing the expected number of instances of the predicted observation occurring specifically ai the position indicated by the query, or a
cumulative conditional intensify representing the expected number of instances of the predicted observation occurring over a range ending at the position indicated by the query (see para [0065] and [0066] disclosing Hawkes process and self correcting process, with[0055] and [0066] disclosing latent variables and para [0044] disclosing time and space). 
Regarding claim 5, Mehrasa discloses the method of claim 4 wherein the conditional intensity is a cumulative conditional intensity and the second continuous position embedding is monotonic over position (see para [0065] and [0066] disclosing hawkes process and self correcting process, with[0055] and [0066] disclosing latent variables and para [0044] disclosing time and space).
Regarding claim 6, Mehrasa discloses the method of claim 5 wherein the decoder neural network makes use of one or more of a sigmoid activation function, an adaptive Gumbel activation function or a tanh activation function when decoding the encoded representations(see para [0090] and [0080] disclosing 2-layer MLPs with ReLU).
Regarding claim 7, Mehrasa discloses the method of claim 6 wherein the decoder neural network makes use of an activation function formed from a combination of an adaptive Gumbel activation function and a softplus activation function when decoding the encoded representations (see para [0090] and [0080] disclosing 2-layer MLPs with ReLU). 
Regarding claim 8, Mehrasa discloses the method of claim 1 wherein each of the first and second continuous position embeddings is a continuous mapping that maps position values onto a continuous space in which positions within the space are related by a linear transformation depending on difference between the positions. 
Regarding claim 10, Mehrasa discloses the method of claim 1 wherein one or both of the first and second continuous position embedding is implemented through a corresponding encoder neural network (see fig 2 disclosing embedding and encoder/decoder). 
Regarding claim 11, Mehrasa discloses the method of claim 1 wherein one or both of the first and second continuous position embeddings is 
    PNG
    media_image1.png
    341
    777
    media_image1.png
    Greyscale

 See paras [0072]-[0083] disclosing embedding functions as functional equivalent to applicant’s features.
Regarding claim 12, Mehrasa discloses the method of claim 1 wherein the encoder neural network and the decoder neural network make use of attention (see fig 2, disclosing encoder decoder and fixed vectors, wherein the use of encoder and decoder to vectors is the attention mechanism).
Regarding claim 13,  Mehrasa discloses the method of claim 1 wherein the decoder neural network implements an attention mechanism that makes use of an attention query formed from the embedded query and keys and values formed from the set of encoded representations (see fig 2, disclosing encoder decoder and fixed vectors).
Regarding claim 14, , The method of claim 13 wherein the attention mechanism produces an attention  vector based on the attention query, keys and values,  (see para [0081]-[0082])which is input into a neural network to decode the encoded representations (see fig 2).
Regarding claim 15, Mehrasa discloses the method of claim 1 further comprising updating parameters for one or more of the encoder neural network and the decoder neural network based on a loss function calculated based on the predicted observation and a training observation(see para [0188] disclosing loss function).
Regarding claim 16, Mehrasa discloses a computing system comprising one or more processors configured to: 
obtaining a set of observations and a set of corresponding position values for the observations (see 510);
embed the set of position values to form a set of embedded position values using & first continuous position embedding; 
embed the set of position values to form a set of embedded position values using a first continuous position embedding (520);
encode each observation using its corresponding embedded position value to form a set of encoded observations (see 530 disclosing position values of times);
encode the set of encoded observations using an encoder neural network to produce a set of encoded representations (see 550) and para [0140] disclosing vector representation and autoencoder VAE); 
obtain a query indicating a position for a prediction (this office action notes that the latent variable represents the query); embedding the query to form an embedded query using a second continuous position embedding (vector  of latent variable has a time and position vector (see para [0056] disclosing x and y)); and
decode the encoded representations using a decoder neural network conditioned on the embedded query to determine an expected number of instances of the predicted observation occurring at a position indicated by the query given the set of observations (see fig 2 disclosing decoding probabilities of latent variables).
Regarding claim 17, Mehrasa discloses a non-transitory computer readable medium comprising executable code that, when executed by a processor, causes the processor for perform a method comprising: 
obtaining a set of observations and a set of corresponding position values for the
observations (see 510);
embedding the set of position values to form a set of embedded position values using a first continuous position embedding (520);
encoding each observation using its corresponding embedded position value to form a set of encoded observations (see 530 disclosing position values of times);
encoding the set of encoded observations using an encoder neural network to produce a set of encoded representations (see 550) and para [0140] disclosing vector representation and autoencoder VAE);
obtaining a query indicating a position for a prediction (this office action notes that the latent variable represents the query); 
embedding the query to form an embedded query using a second continuous position embedding (vector  of latent variable has a time and position vector (see para [0056] disclosing x and y)); and
decoding the encoded representations using a decoder neural network conditioned on the embedded query to determine an expected number of instances of the predicted observation occurring at a position indicated by the query given the set of observations (see fig 2 disclosing decoding probabilities of latent variables).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. §103 as being unpatentable over Mehrasa and further in view of Comer (US 20190266796 A1).
Regarding claim 9, Mehrasa discloses the method of claim 8 and Comer further discloses wherein the linear transformation is a rotation. (see para [0166] disclosing examples of rigid transformations that may be applied to the base mesh to match the target mesh to the target mesh include, but are not limited to, a rigid nearest-neighbor transformation, a rigid nearest-neighbor (NN) transformation with falloff, linear transformations such as rotation and translation, transformations with or without falloff, and combinations of these and other transformations. Another example of a rigid transformation is an iterative closest point (ICP) algorithm.)
Mehrasa and Comer are in the same or similar fields of endeavor. It would have been obvious to combine Mehrasa with Comer. Mehrasa and Comer may be combined by using the Neural network of Mehrasa to incorporate techniques disclosed Comer. One having ordinary skill in the art would be motivated to combine Mehrasa with Comer in order to custom tailor a neural network device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813